Citation Nr: 1526240	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-13 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System in Gainesville, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of private medical expenses incurred on October 1, 2012.

2.  Entitlement to payment or reimbursement of private medical expenses incurred on October 15, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1989 to January 1994 and from March 1994 to July 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.  The Veteran's claim for entitlement to payment or reimbursement of private medical expenses incurred on October 1, 2012 is on appeal from an October 2012 decision.  The Veteran's claim for entitlement to payment or reimbursement of private medical expenses incurred on October 15, 2012 is on appeal (as noted in the March 2013 Statement of the Case (SOC)) from a December 2012 decision.  

Additional documents were received after the two March 2013 SOCs.  These documents do not relate to or have a bearing on the Veteran's claims on appeal; as such the evidence is not pertinent and the Board can proceed with a decision on the claims.  See 38 C.F.R. § 20.1304(c) (2014).

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDINGS OF FACT

1.  The medical care that the Veteran received on October 1, 2012 and October 15, 2012 at the Memorial Hospital Jacksonville was not preauthorized by VA and was not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

2.  At the time of the Veteran's private treatment on October 1, 2012 and October 15, 2012 at the Memorial Hospital Jacksonville, VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would have been reasonable.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for unauthorized medical services provided at the Memorial Hospital Jacksonville on October 1, 2012 and October 15, 2012 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. § 17.120 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain notice and assistance requirements.  The VCAA, with its expanded duties, is not applicable to cases involving the payment or reimbursement of unauthorized medical expenses, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA). See Barger v. Principi, 16 Vet. App. 132 (2002).  The statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 17 contain their own notice requirements.  According to 38 C.F.R. § 17.124 (2014), the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements as are deemed necessary and requested for adjudication of the claim." When a claim for payment or reimbursement of medical expenses is disallowed, VA is required to notify the claimant of its reasons for disallowance, of the right to initiate an appeal to the Board by filing a Notice of Disagreement (NOD) and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2014).

In this case, the Veteran was informed of the reasons for the denial of his claims in letters provided to him in October 2012 (with respect to the October 1, 2012 claim) and December 2012 (with respect to the October 15, 2012 claim).  These letters provided notice of the Veteran's appellate rights.  In addition, two March 2013 letters contained notice regarding the information or evidence that the Veteran should provide to VA and which information and evidence VA will attempt to obtain on the Veteran's behalf.  Also, the Veteran's representative submitted argument in two March 2013 Statements of Accredited Representative in Appealed Case (in lieu of VA Form 646) and in a January 2015 Appellant's Brief.  The Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are generally three different possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the Veteran is entitled to payment or reimbursement for services not previously authorized that are for a service-connected disability (or for any disability if the Veteran has a total disability permanent in nature from a service-connected disability); or (3) the Veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703, 1725, and 1728 (West 2014).

As to the first possible theory of entitlement, the Veteran has not argued, and there is nothing of record to suggest, that the private medical services in question on appeal were authorized by VA.  As to the second theory of entitlement, reimbursement for expenses resulting from emergency treatment under 38 U.S.C.A. § 1728 (West 2014) is restricted to certain situations, to include treatment for "[a]ny disability of a [V]eteran if the [V]eteran has a total disability permanent in nature from a service-connected disability."  U.S.C.A. § 1728(a)(3) (West 2014).  The Veteran was granted entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), effective January 2004, however, the RO determined that a permanent and total disability rating was not warranted.  See rating decision of October 2012.  The Veteran has not asserted nor does the evidence indicate that he received emergency treatment for his service-connected tinnitus or anxiety disorder or for a nonservice-connected disability that was associated with and aggravating a service-connected disability.  Accordingly, 38 U.S.C.A. § 1728 (West 2014) is not applicable.  

The term "emergency treatment" is defined in 38 U.S.C.A. § 1725(f)(1) (West 2014).  38 U.S.C.A. § 1725(f)(1) (West 2014) provides, in relevant part, that "emergency treatment" means medical care or services furnished:

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.

38 C.F.R. § 17.120 (2014) additionally provides that payment or reimbursement of the expenses of emergency treatment will be provided under the following, as relevant herein, circumstances:

(b) In a medical emergency.  Emergency treatment...was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  And,

(c) When Federal facilities are unavailable.  VA or other Federal facilities that VA has an agreement with to furnish health care services for [V]eterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

Turning to the facts of the case, an October 1, 2012 private medical record from the Memorial Hospital Jacksonville emergency department noted that the Veteran arrived by private vehicle.  Under the history of present illness heading, headache and migraine headache were noted.  The note further stated that "[t]his started yesterday.  Is still present.  It is described as similar to previous headaches and 'pain'."  It was noted that "[a]t its maximum, severity described as moderate.  When seen in the E.D., severity described as moderate."  Symptoms of photophobia and nausea were noted, with symptoms of blurred vision, numbness or vomiting not noted to be present.  Under the past history heading, a history of chronic headaches was noted.  Under the physical exam heading, the Veteran's appearance was noted as "[n]o acute distress."  Under the progress and procedures heading, the Veteran was noted to be stable.  Under the disposition heading, the Veteran's condition was noted to be good and stable and also that the Veteran was discharged home.  Under the clinical impression section, migraine headache was noted.  The Veteran was prescribed medication for headache and for nausea and vomiting.  

An October 15, 2012 private medical record from the Memorial Hospital Jacksonville emergency department noted that the Veteran arrived by private vehicle.  Under the history of present illness heading, headache and migraine headache were noted.  While the note stated "[o]nset during ?," the note also stated that "[t]his started 2 days ago.  It was gradual in onset" and that it "[i]s still present (persistent).  It is described as similar to previous headaches and sharp."  As such, it appears that the Veteran's headache in fact started two days prior to the medical care.  It was noted that "[a]t its maximum, severity described as moderate.  When seen in the E.D., severity described as moderate."  Symptoms of resolved photophobia and nausea were noted, with symptoms of blurred vision, numbness, weakness or vomiting not noted to be present.  It was noted that the Veteran frequently had previously had similar symptoms.  It was also noted that he usually used "po Imitrex" but had run out of the prescription.  Under the past history heading, a history of chronic headaches was noted.  Under the physical exam heading, the Veteran's appearance was noted as "[n]o acute distress.  Appears to be in pain."  Under the progress and procedures heading, the Veteran's condition was referenced as stable.  Under the disposition heading, the Veteran's condition was noted to be good and stable and also that the Veteran was discharged home.  Under the clinical impression section, headache was noted.  The Veteran was prescribed medication for nausea and vomiting and for migraine headache.

In the January 2013 NOD, the Veteran stated that he suffered from migraine and cluster headaches on October 1, 2012 and October 15, 2012 and that he "had to go to ER at Memorial because I didn't have transportation to a VA Hospital at that time."  The Veteran also stated that "my condition was very severe at the time of the occurrences."

Upon review of the evidence of record, the Board concludes that the criteria for entitlement to payment or reimbursement for unauthorized medical services provided at the Memorial Hospital Jacksonville on October 1, 2012 and October 15, 2012 have not been met.

Initially, the evidence of record does not indicate that the private medical care was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The records of the private medical care received on October 1, 2012 and October 15, 2012 are similar in content and show that the Veteran reported with a headache or migraine headache.  In both cases, the pain was described as moderate and the Veteran was specifically noted to not be in acute distress.  Additionally, both records referenced a prior history of chronic headaches.  In both instances, the condition had been noted to have started at least the previous day.  As such, from the private medical records, it cannot be said that the Veteran's condition was of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Although the Veteran was in pain and had experienced photophobia and nausea when seen for his chronic headache condition on October 1, 2012 and October 15, 2012, the symptoms were described as moderate and thus the situation was not of sufficient severity to meet the definition of emergency treatment within the applicable VA regulations regarding entitlement to payment or reimbursement for unauthorized medical services.

The Board has additionally considered the Veteran's January 2013 NOD and the Veteran's statement that his "condition was very severe at the time of the occurrences."  In this regard, as referenced above, 38 C.F.R. § 17.120(b) (2014) notes that the standard regarding emergency treatment "is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain)..."  While the Veteran's January 2013 NOD referenced his condition being "very severe," the Veteran did not describe his pain as severe when seen on October 1, 2012 and October 15, 2012.  As to the severity of the Veteran's pain, the Board finds highly probative, competent and credible the contemporaneous private medical records discussed above that referenced the Veteran's pain with respect to his headaches as moderate.  The contemporaneous records are found to be credible, as they describe what the Veteran was experiencing at the time of treatment, rather than his later statement which conflicts with the information he provided at the time of treatment.  Applying 38 C.F.R. § 17.120(b) (2014), the evidence of record does not indicate that the Veteran's condition was of sufficient severity that a prudent layperson would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.            

Further, the Board concludes that at the time of the Veteran's private treatment on October 1, 2012 and October 15, 2012 at the Memorial Hospital Jacksonville, VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would have been reasonable.  The Veteran's main contention in this regard, as noted in his January 2013 NOD, appears to be that he did not have transportation to a VA hospital at the time in question.  Initially, the private medical records referenced that the Veteran arrived by private vehicle, so he presumably had some form of transportation available.  Additionally, a lack of transportation does not necessarily equate to VA facilities not being feasibly available, as for example, an ambulance could provide transportation in an emergency situation where a Veteran lacked personal transportation.  Further, based on the nature of the Veteran's condition which was described as moderate at the time of treatment, an attempt to use VA or other Federal facilities beforehand would have been reasonable, sound, wise and practicable.  As discussed, the Veteran's headaches were noted in the private medical records to have started at least the previous day and the pain was noted to have been moderate, suggesting that it would have been reasonable for the Veteran to have attempted to use VA or other Federal facilities beforehand.  The evidence does not show that such action would not have been reasonable, sound, wise or practicable under the circumstances or that treatment had been or would have been refused.    

Finally, the Board acknowledges that in the January 2013 NOD, the Veteran stated that he was "not aware of the call I should have made to Fee [services] within the time frame 48 [hours] for Non-VA Care."  This statement may have been in reference to 38 CFR 17.1000 (2014), which applies to payments under 38 U.S.C.A. § 1725 (West 2014) and states that: 

In cases where a patient is admitted for inpatient care, health care providers furnishing emergency treatment who believe they may have a basis for filing a claim with VA for payment under 38 U.S.C. 1725 should contact VA within 48-hours after admission for emergency treatment.  Such contact is not a condition of VA payment.

As noted, this provision applies to payments under 38 U.S.C.A. § 1725 (West 2014) and "[s]uch contact is not a condition of VA payment."  To address directly the Veteran's comments in the January 2013 NOD, any failure of the Veteran to contact VA within 48 hours of his private medical care has had no bearing on the decision herein.

In sum, the Board concludes that the medical care that the Veteran received on October 1, 2012 and October 15, 2012 at the Memorial Hospital Jacksonville was not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health and that VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would have been reasonable.  As the private medical care did not qualify as emergency treatment, the criteria for entitlement to payment or reimbursement for unauthorized medical services provided at the Memorial Hospital Jacksonville on October 1, 2012 and October 15, 2012 have not been met and the Veteran's claims must be denied.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.120 (2014).


ORDER

Entitlement to payment or reimbursement for medical services provided at the Memorial Hospital Jacksonville on October 1, 2012 and October 15, 2012 is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


